UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7119



ALFRED WAYNE FINNELL,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; JUVENILE & DOMESTIC
RELATIONS COURT, Nineteenth Judicial District,
Fairfax County, Virginia,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-664-AM)


Submitted:   October 10, 2002             Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfred Wayne Finnell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred    Wayne    Finnell   appeals    the   district    court’s   order

summarily dismissing his 42 U.S.C. § 1983 (2000) action.             We have

reviewed the record and the district court’s opinion and find no

reversible error. Insofar as Finnell is attempting to challenge his

federal conviction, we find it barred by the rule announced in Heck

v. Humphrey, 512 U.S. 477 (1994). We also find the action barred by

the statute of limitations. Wilson v. Garcia, 471 U.S. 261 (1985).

Accordingly, we affirm. We dispense with oral argument because the

facts   and   legal    contentions   are    adequately   presented    in   the

materials     before   the   court   and    argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                      2